                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

JUSTIN CARLISLE GRAHAM,                      )
                 Plaintiff,                  )
                                             )
v.                                           )       AMENDED JUDGMENT
                                             )
                                             )       No. 7:18-CV-22-FL
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                    Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 1, 2019, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is DENIED and defendant’s motion for judgment on the pleadings is
GRANTED.

This Judgment Filed and Entered on April 1, 2019, and Copies To:
Michael Gray Gillespie / James B. Gillespie, Jr. (via CM/ECF Notice of Electronic Filing)
Lisa M. Rayo (via CM/ECF Notice of Electronic Filing)


April 1, 2019                                PETER A. MOORE, JR. CLERK

                                               /s/ Sandra K Collins
                                             (By) Sandra K. Collins, Deputy Clerk
